Case 7:21-cr-00309-NSR Document 14 Filed 06/02/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Po USBC SDNY
DOCUMENT

 

UNITED STATES OF AMERICA

~“Protective Order

   

|

v. |

lly

NICHOLAS SKULSTAD, :

Defendant.

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16(a), (b), (d) and
(e), the Court hereby finds and orders as follows:

1. The Government will make disclosure to the defendant of documents, objects and
information, including electronically stored information (“ESI”), pursuant to Federal Rule of
Criminal Procedure 16, 18 U.S.C. §3500, and the Government’s general obligation to produce
exculpatory and impeachment material in criminal cases, all of which will be referred to herein as
“disclosure material.”

2. Sensitive Disclosure Material. Certain of the Government’s disclosure material,
referred to herein as “Sensitive Disclosure Material,” contains information that identifies, or could
lead to the identification of, witnesses who, as the Government submits, may be subject to
intimidation or obstruction, and whose lives, persons, and property, as well as the lives, persons
and property of loved ones, will be subject to risk of harm absent the protective considerations set
forth herein. The Government’s designation of material as Sensitive Disclosure Material will be
controlling absent contrary order of the Court; and

3. Attorney’s Eyes Only Material. Certain of the Government’s disclosure materials,

including unredacted versions of Sensitive Disclosure Material, will-contain personal information

 

 
Case 7:21-cr-00309-NSR Document 14 Filed 06/02/21 Page 2 of 4

for alleged victims of the defendant, and, as the Government submits, may lead to the identification
of witnesses who may be subject to intimidation or obstruction, and whose lives, persons, and
property, as well as the lives, persons and property of loved ones, will be subject to risk of harm
absent the protective considerations set forth herein. The Government’s designation of material as
Attorney’s Eyes Only Material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

1. Disclosure material designated as Sensitive Disclosure Material or Attorney’s Eyes Only
Material shall not be disclosed by defense counsel, including any successor counsel (“the
defense’’), other than as set forth herein, and shall be used by the defense solely for purposes of
defending this action. The defense shall not post any disclosure material designated as Sensitive
Disclosure Material or Attorney’s Eyes Only Material on any Internet site or network site to which
persons other than the parties hereto have access, and shall not disclose any disclosure material to
the media or any third party except as set forth below.

2. Disclosure material that is Sensitive Disclosure Material be disclosed by the defense to:

(a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or
retained by counsel, as needed for purposes of defending this action;
(b) Prospective witnesses for purposes of defending this action; and
(c) The defendant.
3, Disclosure Material that is Attorney’s Eyes Only Material shall be reviewed on an

“attorney’s eyes only” basis.
Case 7:21-cr-00309-NSR Document 14 Filed 06/02/21 Page 3 of 4

4, The Government may authorize, in writing, disclosure of disclosure material beyond that
otherwise permitted by this Order without further Order of this Court.

5. This Order does not prevent the disclosure of any disclosure material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings
should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

6. Except for disclosure material that has been made part of the record of this case, the
defense shall return to the Government or securely destroy or delete all disclosure material,
including the seized ESI disclosure material, within 30 days of the expiration-of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later.

7. At any time, the defense may seek leave from the Government to alter the designations
for materials designated as Sensitive Disclosure Material or Attorneys Eyes Only Material
(“Requested Material”). The Government will promptly review such Requested Material and
(i) consent to the sharing of the Requested Material; or (ii) provide the defendant with an
explanation as to why the Requested Material cannot be shared in the manner requested, so as to

facilitate the Court’s consideration of any disputes regarding the Requested Material.

 
Case 7:21-cr-00309-NSR Document 14 Filed 06/02/21 Page 4 of 4

Retention of Jurisdiction
8. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: [i i Date: — 6/2/21

Samael Adelsberg / Elinor L. Tarlow
Assistant United States Attorneys

oA §T— Date: 6/2/21

Howard Tanner, Esq.
Counsel for Nicholas Skulstad

 

 

SO ORDERED:

Dated: | 3 | 20e)|

white Plains ,NY a
qhe Chere of COU js :
Dwecttel to tymMmo&
Mas mono Oe ECF pod.

 

  

[NITED STATES DISTRICT JUDGE
